7ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/15/2022 that has been entered, wherein claims 1-2 and 4-20 are pending, claim 3 is canceled and claims 16-19 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display substrate having passivation layer with different thickness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) of record in view of Liu (US 2013/0334502 A1).
Regarding claim 1, Yang teaches a display substrate(Fig. 8) comprising: 
a base substrate(110, 111, G1), and a conductive layer(112, ¶0106) and a passivation layer(ILD1, ¶0067) which are stacked on the base substrate(110, 111, G1); 
wherein the display substrate(200, ¶0105) has a peripheral region(NDA) and a capacitor region(A-A’) and the conductive layer(112, ¶0106) is located in the peripheral region(NDA), and the conductive layer(112, ¶0106) is used for electrically connecting with an external driving circuit(IC, not pictured, ¶0106), and
wherein the capacitor region(A-A’) is used to form provided with a capacitor(Cst, ¶0067) that charges a pixel unit(Fig. 2) in the display substrate(200, ¶0105) and wherein a thickness(please see examiner annotated Fig. 8), which is measured between a lower surface of the passivation layer(ILD1, ¶0067) contacting the base substrate(110, 111, G1) and an upper surface of the passivation layer(ILD1, ¶0067), of a part of the passivation layer(ILD1, ¶0067) in the capacitor region and a thickness, which is measured between a lower surface of the passivation layer(ILD1, ¶0067) contacting the base substrate(110, 111, G1) and an upper surface of the passivation layer(ILD1, ¶0067), of a part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA).


    PNG
    media_image1.png
    606
    876
    media_image1.png
    Greyscale

Yang does not teach a thickness(please see examiner annotated Fig. 8), which is measured between a lower surface of the passivation layer(ILD1, ¶0067) contacting the base substrate(110, 111, G1) and an upper surface of the passivation layer(ILD1, ¶0067), of a part of the passivation layer(ILD1, ¶0067) in the capacitor region is half of a thickness, which is measured between a lower surface of the passivation layer(ILD1, ¶0067) contacting the base substrate(110, 111, G1) and an upper surface of the passivation layer(ILD1, ¶0067), of a part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA). 

Liu teaches a display substrate(Fig. 7) wherein a thickness(T2’, ¶0043), which is measured between a lower surface of the passivation layer(301, ¶0043) contacting the base substrate(347, 142, 110) and an upper surface of the passivation layer(301, ¶0043), of a part of the passivation layer(301, ¶0043)  in the capacitor region is less than a thickness(T1’, ¶0043), which is measured between a lower surface of the passivation layer(301, ¶0043)  contacting the base substrate and an upper surface of the passivation layer(301, ¶0043), of a part of the passivation layer(301, ¶0043)  in the peripheral region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, so that 
a thickness, which is measured between a lower surface of the passivation layer contacting the base substrate and an upper surface of the passivation layer, of a part of the passivation layer in the capacitor region is less than a thickness, which is measured between a lower surface of the passivation layer contacting the base substrate and an upper surface of the passivation layer, of a part of the passivation layer in the peripheral region, as taught by Liu, so that the area of the storage capacitors in pixels can be reduced by decreasing the insulating distance in the storage capacitors, so as to increase the aperture ratio of each of the pixels(¶0045).

Yang and Liu do not explicitly state the thickness in the capacitor region is half the thickness in the peripheral region. Liu does teach the capacitance of the storage capacitor can be optimized as it is inversely proportional to the thickness of the capacitor region(¶0039, ¶0043, wherein the insulating distance is reduced by reducing the T2’). Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make the thickness in the capacitor region is half the thickness in the peripheral region since it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05.

Regarding claim 2, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the thickness(thickness of ILD1) of the part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA) is greater than or equal to a reference thickness threshold(thickness of ILD1), and the thickness(thickness of ILD1-thickness of G1)  of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is less than the reference thickness threshold(thickness of ILD1).

With regard to the limitation of the passivation layer(ILD1, ¶0067) having a thickness of the reference thickness(thickness of ILD1) threshold being capable of withstanding a pressing force during a bonding process of bonding the display substrate(200, ¶0105) and the external driving circuit(IC, not pictured, ¶0106).  Yang discloses substantially the same claimed structure of the passivation layer(ILD1, ¶0067) having a thickness of the reference thickness(thickness of ILD1); thus it would have the same claimed property or same function (i.e. the passivation layer of Yang could be configured to capable of withstanding a pressing force during a bonding process of bonding the display substrate and the external driving circuit) MPEP 2112.01

Regarding claim 4, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the thickness(thickness of ILD1) of the part of the passivation layer(ILD1, ¶0067) in the peripheral region(NDA) is in a range of 600-1000 nm(200-1000nm, 0.2-1 um, ¶0075). 

Yang is silent in regards to the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is in a range of 300-500 nm.

Liu teaches a display substrate(Fig. 7) wherein difference between the thickness(T2’, ¶0043) of the part of the passivation layer(301, ¶0043) in the capacitor region and the thickness(T1’, ¶0043) of a part of the passivation layer(301, ¶0043)  in the peripheral region in a range of 100-200 nm(¶0043).  Further Liu teaches the capacitance of the storage capacitor can be optimized as it is inversely proportional to the thickness of the capacitor region(¶0039, ¶0043, wherein the insulating distance is reduced by reducing the T2’). Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make the thickness in the capacitor region is in a range of 300-500 nm since it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05.

Yang and Liu do not explicitly state the thickness in the capacitor region is half the thickness in the peripheral region. Liu does teach the capacitance of the storage capacitor can be optimized as it is inversely proportional to the thickness of the capacitor region(¶0039, ¶0043). Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to the thickness in the capacitor region is half the thickness in the peripheral region since it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05.

Regarding claim 5, Yang teaches the display substrate(200, ¶0105) according to any one of claims 1 to 4 claim 1, wherein an orthographic projection of the passivation layer(ILD1, ¶0067) on the base substrate(110, 111, G1) substantially covers the base substrate(110, 111, G1), and the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is less than a thickness of a part of the passivation layer(ILD1, ¶0067) in other regions(please see examiner annotated Fig. 8) than the capacitor region(A-A’).

Regarding claim 6, Yang teaches the display substrate(200, ¶0105) according to claim 5, wherein the passivation layer(ILD1, ¶0067) has the same thickness in the other regions(please see examiner annotated Fig. 8).

Regarding claim 11, Yang teaches the display substrate(200, ¶0105) according to claim 1, further comprising: 
a first capacitor electrode(C1, ¶0056) on a side of the passivation layer(ILD1, ¶0067) adjacent to the base substrate(110, 111, G1); and 
a second capacitor electrode(C2, ¶0056) on a side of the passivation layer(ILD1, ¶0067) away from the base substrate(110, 111, G1), 
wherein the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are both located in the capacitor region(A-A’), and the capacitor(Cst, ¶0067) comprises the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are used to charge the pixel unit(Fig. 2) in the display substrate(200, ¶0105).

Regarding claim 12, Yang teaches the display substrate(200, ¶0105) according to claim 1, further comprising a leading wire layer(113, ¶0110), wherein the leading wire layer(113, ¶0110) is electrically connected to the conductive layer(112, ¶0106) through a passivation-layer via hole(59, ¶0110) penetrating the passivation layer(ILD1, ¶0067).

Regarding claim 20, Yang teaches a display device(1001, ¶0134) comprising: 
the display substrate(200, ¶0105) according to claim 1(Fig. 8).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) of record and Liu (US 2013/0334502 A1) as applied to claim 1, further in view of Hsu et al. (2008/0032431 A1) of record.
Regarding claim 7, Yang, in view of Liu, teaches the display substrate(200, ¶0105) according to claim 1, further comprising: 
a thin film transistor(T6, ¶0038) between the base substrate(110, 111, G1) and the passivation layer(ILD1, ¶0067), wherein the thin film transistor(T6, ¶0067) is located in a display region(DA) which is surrounded by the peripheral region(NDA), and the capacitor region(A-A’) is located in the display region(DA); 
wherein the thin film transistor(T6, ¶0067) comprises a source electrode(S6, ¶0044). 

Yang does not explicitly state the conductive layer(112, ¶0106) is electrically connected to the source electrode(S6, ¶0044).

Hsu teaches a display substrate(Fig. 2) wherein the conductive layer(124, ¶0022) is electrically connected to the source electrode(128, ¶0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deice of Yang so that the conductive layer is electrically connected to the source electrode, as taught by Hsu, in order to protect the thin film transistor against 
electrostatic discharge(¶0021).

Regarding claim 8, Yang, in view of Liu, teaches the display substrate(200, ¶0105) according to claim 1, further comprising: 
a thin film transistor(T6, ¶0067) between the base substrate(110, 111, G1) and the passivation layer(ILD1, ¶0067), wherein the thin film transistor(T6, ¶0067) is located in a display region(DA) which is surrounded by the peripheral region(NDA), and the capacitor region(A-A’) is located in the display region(DA); 
wherein the thin film transistor(T6, ¶0067) comprises a gate electrode(G6, ¶0044)

Yang does not explicitly teach the conductive layer(112, ¶0106) is electrically connected to the gate electrode(G6, ¶0044).

Hsu teaches a display substrate(Fig. 2) wherein the conductive layer(122, ¶0022) is electrically connected to the gate electrode(126, ¶0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deice of Yang so that the conductive layer is electrically connected to the gate electrode, as taught by Hsu, in order to protect the thin film transistor against 
electrostatic discharge(¶0021).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) of record, Liu (US 2013/0334502 A1) and Hsu et al. (2008/0032431 A1) of record as applied to claim 1, further in view of Tsuno et al. (2015/0179680 A1) of record.
Regarding claim 10, Yang, in view of Liu and Hsu,  teaches the display substrate(200, ¶0105) according to claim 7, wherein the thin film transistor(T6, ¶0067) comprises a gate electrode(G6, ¶0044)  and an active layer(A6, ¶0058), and an orthographic projection of the gate electrode(G6, ¶0044)  on the base substrate(110, 111, G1)  covers an orthographic projection of the active layer(A6, ¶0058) on the base substrate(110, 111, G1).

Yang, Liu and Hsu do not teach the thin film transistor(T6, ¶0067) is a thin film transistor(T6, ¶0067) with a bottom gate structure.

Tsuno teaches a display substrate(Fig. 6B) wherein the thin film transistor(100, ¶0123) is a thin film transistor(100, ¶0123) with a bottom gate structure(¶0123). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, so that the thin film transistor is a thin film transistor with a bottom gate structure, as taught by Tsuno, in order to allow independent and easy fabrication without restrictions due to the gate electrode film(¶0136).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) of record, Liu (US 2013/0334502 A1) and Hsu et al. (2008/0032431 A1) of record as applied to claim 7 above, further in view of  Shien (US 2015/0378182 A1)  of record.
Regarding claim 9, Yang, in view of Liu and Hsu, teaches the display substrate(200, ¶0105) according to claim 7, wherein the thin film transistor(T6, ¶0067) is a thin film transistor(T6, ¶0067) with a top gate structure(Fig. 8); and the thin film transistor(T6, ¶0067) comprises an active layer(A6, ¶0058).

Yang, Liu and Hsu are silent in regards to the display substrate(200, ¶0105) further comprises a light shielding layer on a side of between the base substrate(110, 111, G1) and the thin film transistor(T6, ¶0067), and an orthographic projection of the light shielding layer on the base substrate(110, 111, G1)  covers an orthographic projection of the active layer(A6, ¶0058) on the base substrate(110, 111, G1).

Shien teaches a display substrate(Fig. 1) comprises a light shielding layer(LS, ¶0034) on a side of between the base substrate(105) and the thin film transistor(120,125, 131, ¶0036), and an orthographic projection of the light shielding layer(LS, ¶0034) on the base substrate(105)  covers an orthographic projection of the active layer(120, ¶0035) on the base substrate(105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, to include a light shielding layer on a side of between the base substrate and the thin film transistor, and an orthographic projection of the light shielding layer on the base substrate covers an orthographic projection of the active layer on the base substrate, as taught by Shien, in order to protect the active layer against external light(¶0009).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) of record and Liu (US 2013/0334502 A1) as applied to claim 1, above further in view of Yamazaki (2008/0018229 A1) of record.
Regarding claim 13, Yang, in view of Liu, teaches a display substrate(200, ¶0105) according to claim 1, wherein the passivation layer(ILD1, ¶0067) is made of one of polysiloxane or polysilazane. Yang does teach the passivation layer(ILD1, ¶0067) is made of silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, titanium oxide, tantalum oxide, hafnium oxide, or zinc oxide (¶0088).

Yamazaki teaches a display substrate(Fig. 1) wherein the passivation layer(168, ¶0106) is made of one of aluminum oxide or polysilazane(¶0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute aluminum oxide passivation layer of Yang for the polysilazane passivation layer taught by Yamazaki, because such material substitution is equivalently known for the same purpose, i.e. being used for passivation layer, MPEP 2144.06 (II). 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) and Liu (US 2013/0334502 A1)  as applied to claim 1, further in view of Shien (US 2015/0378182 A1), Hsu et al. (2008/0032431 A1) and Yamazaki (2008/0018229 A1) all of record.
Regarding claim 14, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the display substrate(200, ¶0105) has a display region(DA) surrounded by the peripheral region(NDA), the display region(DA) comprises the capacitor region(A-A’), and the display substrate(200, ¶0105) further comprises:
a thin film transistor(T6, ¶0067) with a top gate structure (Fig. 8), a first capacitor electrode(C1, ¶0056), a planarization layer(PL, ¶0099), an electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106), a light-emitting layer(123, ¶0142), a cathode layer(125, ¶0148), and a color filter layer(not pictured, ¶0136) which are disposed on the base substrate(110, 111, G1); wherein: 
the thin film transistor(T6, ¶0067) is located in the display region(DA); 
the electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106) comprises a second capacitor electrode(C2, ¶0056), the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are located in the capacitor region(A-A’), and the capacitor(Cst, ¶0067) comprises the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056)
an orthographic projection of the passivation layer(ILD1, ¶0067) on the base substrate(110, 111, G1) substantially covers the base substrate(110, 111, G1), and the passivation layer(ILD1, ¶0067) has the same thickness in the other regions; and 
the electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106) further comprises a reflective anode layer(121, ¶0143,¶0148), and a leading wire layer(113, ¶0110) located in the peripheral region(NDA), the leading wire layer(113, ¶0110) is electrically connected to the conductive layer(112, ¶0106) through a passivation-layer via hole(59, ¶0110) penetrating the passivation layer(ILD1, ¶0067), and the reflective anode layer(121, ¶0143,¶0148) is electrically connected to the source electrode(S6, ¶0044)  through a via hole(Via, 55) penetrating both the planarization layer(PL, ¶0099) and the passivation layer(ILD1, ¶0067).

Yang does not teach a light shielding layer, the light shielding layer is located in the display region(DA), and an orthographic projection of the light shielding layer on the base substrate(110, 111, G1)  covers an orthographic projection of an active layer(A6, ¶0058) in the thin film transistor(T6, ¶0067) on the base substrate(110, 111, G1), the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044) a gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), and the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is equal to half of a thickness of a part of the passivation layer(ILD1, ¶0067) in other regions than the capacitor region(A-A’), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Yang and Liu do not explicitly state the thickness of the part of the passivation layer in the capacitor region is half of the thickness of the part of the passivation layer in other regions than the capacitor region. Liu does teach the capacitance of the storage capacitor can be optimized as it is inversely proportional to the thickness of the capacitor region(¶0039, ¶0043, wherein the insulating distance is reduced by reducing the T2’). Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make the thickness of the part of the passivation layer in the capacitor region half of the thickness of the part of the passivation layer in other regions than the capacitor region since it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05.

Yang and Liu, do not teach a light shielding layer, the light shielding layer is located in the display region(DA), and an orthographic projection of the light shielding layer on the base substrate(110, 111, G1)  covers an orthographic projection of an active layer(A6, ¶0058) in the thin film transistor(T6, ¶0067) on the base substrate(110, 111, G1), the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044) a gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Shien teaches a display substrate(Fig. 1) comprises a light shielding layer(LS, ¶0034), the light shielding layer is located in the display region, and an orthographic projection of the light shielding layer(LS, ¶0034) on the base substrate(105)  covers an orthographic projection of the active layer(120, ¶0035) of the thin film transistor(120,125, 131, ¶0036) on the base substrate(105). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, to include a light shielding layer, the light shielding layer is located in the display region, and an orthographic projection of the light shielding layer on the base substrate covers an orthographic projection of an active layer in the thin film transistor on the base substrate, as taught by Shien, in order to protect the active layer against external light(¶0009).

Yang, Liu and Shien do not teach the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044) a gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), and the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is equal to half of a thickness of a part of the passivation layer(ILD1, ¶0067) in other regions than the capacitor region(A-A’), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Hsu teaches a display substrate(Fig. 2) wherein the conductive layer(124, 122,¶0022) is electrically connected to a source electrode(128, ¶0022) or a gate electrode(126, ¶0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deice of Yang so that the conductive layer is electrically connected to a source electrode or a gate electrode, as taught by Hsu, in order to protect the thin film transistor against electrostatic discharge(¶0021).

Yang, Liu, Shien and Hsu, do not teach the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Yang does teach the passivation layer(ILD1, ¶0067) is made of silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, titanium oxide, tantalum 
oxide, hafnium oxide, or zinc oxide (¶0088).

Yamazaki teaches a display substrate(Fig. 1) wherein the passivation layer(168, ¶0106) is made of one of aluminum oxide or polysilazane(¶0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute aluminum oxide passivation layer of Yang for the polysilazane passivation layer taught by Yamazaki, because such material substitution is equivalently known for the same purpose, i.e. being used for passivation layer, MPEP 2144.06 (II). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0118420 A1) of record and Liu (US 2013/0334502 A1) as applied to claim 1 above, further in view of Tsuno et al. (2015/0179680 A1) of record, Hsu et al. (2008/0032431 A1) of record, and Yamazaki (2008/0018229 A1) of record.
Regarding claim 15, Yang teaches the display substrate(200, ¶0105) according to claim 1, wherein the capacitor region(A-A’) is located in a display region(DA) surrounded by the peripheral region(NDA), and the display substrate(200, ¶0105) further comprises: a thin film transistor(T6, ¶0067), a first capacitor electrode(C1, ¶0056), a color filter layer(not pictured, ¶0136), a planarization layer(PL, ¶0099), an electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106), a light-emitting layer(123, ¶0142), and a reflective cathode layer(125, ¶0143,¶0148) which are disposed on the base substrate(110, 111, G1); wherein: 
the thin film transistor(T6, ¶0067) is located in the display region(DA), and an orthographic projection of a gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067) on the base substrate(110, 111, G1)  covers an orthographic projection of an active layer(A6, ¶0058) of the thin film transistor(T6, ¶0067) on the base substrate(110, 111, G1); 
the electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106) comprises a second capacitor electrode(C2, ¶0056), the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are located in the capacitor region(A-A’), and the capacitor(Cst, ¶0067) comprises the first capacitor electrode(C1, ¶0056)  and the second capacitor electrode(C2, ¶0056) are used to charge the pixel unit(OLED) in the display substrate(200, ¶0105); 
an orthographic projection of the passivation layer(ILD1, ¶0067) on the base substrate(110, 111, G1) substantially covers the base substrate(110, 111, G1), and the passivation layer(ILD1, ¶0067) has the same thickness in the other regions(please see examiner annotated Fig. 8); 
the electrode layer(C2, 121, 113,  ¶0056, ¶0148, ¶0106) further comprises an anode layer(121, ¶0143,¶0148) and a leading wire layer(113, ¶0110) located in a peripheral region(NDA), the leading wire layer(113, ¶0110) is electrically connected to the conductive layer(112, ¶0106) through a passivation-layer via hole(59, ¶0110) penetrating the passivation layer(ILD1, ¶0067), and the anode layer(121, ¶0143,¶0148) is electrically connected to the source electrode(S6, ¶0044)  through a via hole(Via, 55) penetrating both the planarization layer(PL, ¶0099) and the passivation layer(ILD1, ¶0067).

Yang does not teach a thin film transistor(T6, ¶0067) with a bottom gate structure, the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044)  and the gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), and the thickness(thickness of ILD1-thickness of G1) of the part of the passivation layer(ILD1, ¶0067) in the capacitor region(A-A’) is equal to half of a thickness of a part of the passivation layer(ILD1, ¶0067) in other regions than the capacitor region(A-A’), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Yang and Liu do not explicitly state the thickness of the part of the passivation layer in the capacitor region is half of the thickness of the part of the passivation layer in other regions than the capacitor region. Liu does teach the capacitance of the storage capacitor can be optimized as it is inversely proportional to the thickness of the capacitor region(¶0039, ¶0043, wherein the insulating distance is reduced by reducing the T2’). Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to make the thickness of the part of the passivation layer in the capacitor region half of the thickness of the part of the passivation layer in other regions than the capacitor region since it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05.

Yang and Liu do not teach a thin film transistor(T6, ¶0067) with a bottom gate structure, the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044)  and the gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Tsuno teaches a display substrate(Fig. 6B) wherein the thin film transistor(100, ¶0123) is a thin film transistor(100, ¶0123) with a bottom gate structure(¶0123). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yang, so that the thin film transistor is a thin film transistor with a bottom gate structure, as taught by Tsuno, in order to allow independent and easy fabrication without restrictions due to the gate electrode film(¶0136).

Yang, Liu and Tsuno do not teach the conductive layer(112, ¶0106) is further used for electrically connecting with one of a source electrode(S6, ¶0044)  and the gate electrode(G6, ¶0044)  of the thin film transistor(T6, ¶0067), the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Hsu teaches a display substrate(Fig. 2) wherein the conductive layer(124, 122,¶0022) is electrically connected to a source electrode(128, ¶0022) or a gate electrode(126, ¶0022) of the thin film transistor(120, ¶0124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deice of Yang so that the conductive layer is electrically connected to a source electrode or a gate electrode of the thin film transistor, as taught by Hsu, in order to protect the thin film transistor against electrostatic discharge(¶0021).

Yang, Liu, Tsuno and Hsu do not teach the passivation layer(ILD1, ¶0067) is being made of one of polysiloxane or polysilazane.

Yang does teach the passivation layer(ILD1, ¶0067) is made of silicon oxide, silicon nitride, silicon oxynitride, aluminum oxide, titanium oxide, tantalum 
oxide, hafnium oxide, or zinc oxide (¶0088).

Yamazaki teaches a display substrate(Fig. 1) wherein the passivation layer(168, ¶0106) is made of one of aluminum oxide or polysilazane(¶0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute aluminum oxide passivation layer of Yang for the polysilazane passivation layer taught by Yamazaki, because such material substitution is equivalently known for the same purpose, i.e. being used for passivation layer, MPEP 2144.06 (II). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2014/0175396 A1) Discloses a display substrate.
Lee et al. (US 2015/0001490 A1) Discloses a display substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892